Citation Nr: 0412963	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The rating decision dated in December 2002 denied the 
veteran's claim for entitlement to service connection for 
hearing loss in his right ear and PTSD.  The veteran filed a 
timely notice of disagreement with the RO's decision to deny 
the veteran's claim for entitlement to service connection for 
hearing loss in his right ear and PTSD.  Subsequently, the 
RO's decision dated in April 2003 granted service connection 
for PTSD, assigning a 30 percent disability rating, effective 
August 2001.  Therefore, the only issue before the Board is 
entitlement to service connection for a right ear hearing 
loss condition.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran claims entitlement to service connection for 
right ear hearing loss.  The record reveals that in September 
2002 the veteran underwent VA audiological examination.  
While the examiner reported in detail the results of the 
hearing test administered, the examiner did not provide the 
reader with a medical opinion as to whether the findings 
establish a relationship between the sensorineural hearing 
loss found and active duty service.

On VA examination dated in September 2002, the examiner makes 
reference to a December 2001 examination where, supposedly, 
the veteran underwent an audiological examination.  In 
December 2001, the veteran underwent a VA new patient 
physical examination.  Regarding the ears, the examiner 
reported that gross hearing was intact.  There is no complete 
VA audiology examination associated with the file dated 
December 2001.  If such an examination was performed, the RO 
should obtain the above-mention examination and associate it 
with the veteran's claims file.

The Board notes that the veteran was granted service 
connection for tinnitus and was assigned a 10 percent 
disability rating, effective August 2001.  Since tinnitus is 
a disability that is associated with acoustic trauma and the 
RO found the disability to be related to service, it is 
reasonable to have an examiner determine whether the 
veteran's claimed hearing loss in his right ear is related to 
service.  

Therefore, this case must be remanded to afford the veteran a 
more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed non-
service connected right ear hearing loss.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, and have them associated with 
the claims file.  Of particular interest 
would be any December 2001 VA audiology 
examination report.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiological examination to determine 
whether there is a nexus or relationship 
between the claimed hearing loss and 
active duty service.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies, 
necessary to conduct a proper 
audiological examination, are to be 
performed.  All medical findings are to 
be reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer 
medical opinion (s), accompanied by 
complete rationale for the opinion(s) 
offered, as to whether it is at least as 
likely as not that the veteran's claimed 
right ear hearing loss is related to 
active duty service.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




